Citation Nr: 0429156	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00-04 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for left Dupuytren's 
contractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, M.C., and V.R.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973 and from January 1976 to January 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1998 and December 1999 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the August 
1998 rating decision, the RO denied service connection for 
Dupuytren's contractures of the left hand.  In the December 
1999 rating decision, the RO denied service connection for 
Dupuytren's contractures of the right hand and bilateral 
carpal tunnel syndrome.

The Board remanded these claims in June 2003 in compliance 
with the holding in Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
for the RO to consider results from a VA examination that the 
Board had ordered in connection with the veteran's claims for 
service connection.  The case has been returned to the Board 
for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that another remand is necessary.  As 
pointed out by the veteran's representative in the July 2004 
informal hearing presentation, VA has not fulfilled its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA).  Section 5103(a), title 38, U.S. Code, as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA), provides 
the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2004) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The Board is aware that the veteran was issued a VCAA letter 
in June 2002; however, that letter addressed the veteran's 
claim for service connection for sleep apnea.  Therefore, the 
veteran has not been provided with notification of the 
evidence necessary to substantiate his claims for service 
connection for bilateral carpal tunnel syndrome and left 
Dupuytren's contractures and, in the same document, which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claims.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for entitlement 
to service connection for bilateral 
carpal tunnel syndrome and left 
Dupuytren's contractures and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims. 

2.  Readjudicate the claims for service 
connection for bilateral carpal tunnel 
syndrome and left Dupuytren's 
contractures.  If the claim remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


